DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “M1” has been used to designate both M1 and M7 of Paragraph 53 of the instant Specification (Paragraph 58 of the instant PG Pub).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Signals CLK1 and CLK2 of instant Figure 4 and Transistors M2 – M6 and Capacitor Cst of instant Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the light-emitting control signal” of Claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first initialize control line” of Claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claim 12 contains the limitation “the light-emitting control signal is received by a gate of the light-emitting driving transistor.”  However, Claim 1, from which Claim 12 depends, contains the limitation “the light-emitting control module is configured to, under control of a light-emitting control signal, control the light-emitting driving current to be transmitted to the OLED and drive the OLED to emit light.”  There is no disclosed signal that is both received at the gate of the light-emitting driving transistor and controls the light-emitting control module.  The examiner assumes the limitation of Claim 12 to be a typo and that the limitation should read “a light-emitting driving signal is received by a gate of the light-emitting driving transistor”; where the light-emitting driving signal would be disclosed as the node voltage in the pixel circuit of Figure 2 and the Claim will be treated as such.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claim 24 contains the limitation “further comprising: a first initialization module, a first initialization control line and a first initialization line; wherein the first initialization control line is configured for transmitting a first initialization signal voltage, the first initialization module is configured to input the first initialization signal voltage to the pixel circuit under control of a first initialization control signal.”  There is no disclosed signal that is both received at the input and control of the first initialization module (presumed to be transistor M5 of the instant Figure 5).  The examiner assumes the limitation of Claim 24 to be a typo and that the limitation should read “further comprising: a first initialization module, a first initialization control line and a first initialization line; wherein the first initialization line is configured for transmitting a first initialization signal voltage, the first initialization module is configured to input the first initialization signal voltage to the pixel circuit under control of a first initialization control signal” and Claim 24 will be treated as such.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The examiner notes that Claims 1 – 11 and 21 -  33 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, Claims 12 – 20 detail the structure that is intended to carry out the function, and therefore Claims 12 – 20 are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are:
“a light-emitting driving module…configured for generating” of at least Claim 1.  There is no description in the instant Specification that is close to a light-emitting driving module.  The examiner believes that the light-emitting driving module is comprised of the M3 transistor of instant Figure 5.  The examiner further notes that transistor M3 is not mentioned in the instant Specification (See Paragraph 3 (Above) of the instant Office Action).  The examiner further notes that the instant Specification does not explicitly disclose the light-emitting driving module or the components of the light-emitting driving module.  The examiner notes instant Claim 12 which discloses the that the light emitting driving module comprises a light-emitting driving transistor.
“a light-emitting control module…configured to…control” of at least Claim 1.  The closest description of the instant Specification is the “light emission stage” of at least Paragraph 58 of the instant Specification (Paragraph 63 of the instant PG Pub).  The examiner believes that the light emission stage is comprised of the light-emitting control transistors M1 and M7 (Figure 5 and Paragraph 53 of the instant Specification (Paragraph 58 of the instant PG Pub).), but the instant Specification does not explicitly disclose that these components are the light emission stage. The examiner notes instant Claim 14 which discloses the that the light-emitting control module comprises a first and second light-emitting control transistor.
“a data writing module…configured to input” of at least Claim 1.  The closest description of the instant Specification is the “data-writing stage” of at least Paragraph 58 of the instant Specification (Paragraph 63 of the instant PG Pub).  The examiner believes that the data-writing stage is comprised of the M2 transistor of instant Figure 5.  The examiner further notes that transistor M2 is not mentioned in the instant Specification (See Paragraph 3 (Above) of the instant Office Action).  The examiner further notes that the instant Specification does not explicitly disclose the components of the data-writing stage.  The examiner notes that Claim 15 discloses that the data writing module is comprised of the data writing transistor.  
“a threshold compensation module…configured to input” of at least Claim 2.  There is no description in the instant Specification that is close to a threshold compensation module.  The examiner believes that the threshold compensation module is comprised of M4 transistors of instant Figure 5.  The examiner further notes that transistors M4 are not mentioned in the instant Specification (See Paragraph 3 (Above) of the instant Office Action).  The examiner further notes that the instant Specification does not explicitly disclose the threshold compensation module or the components of the threshold compensation module.  The examiner notes that Claims 16 and 17 disclose that the threshold compensation module is comprised of the first threshold compensation transistor or a first threshold compensation transistor and a second threshold compensation transistor.
“a first initialization module…configured to input” of at least Claim 4.  The closest description of the instant Specification is the “initial stage” of at least Paragraph 58 of the instant Specification (Paragraph 63 of the instant PG Pub).  The examiner believes that the first initialization module is comprised of the M5 transistor of instant Figure 5.  The examiner further notes that transistor M5 is not mentioned in the instant Specification (See Paragraph 3 (Above) of the instant Office Action).  The examiner notes that Claims 18 and 19 disclose that the first initialization module is comprised of the first initialization transistor or a first initialization transistor and a second initialization transistor.
“a second initialization module…configured to input” of at least Claim 7.  The closest description of the instant Specification is the “initial stage” of at least Paragraph 58 of the instant Specification (Paragraph 63 of the instant PG Pub).  The examiner believes that the first initialization module is comprised of the M6 transistor of instant Figure 5.  The examiner further notes that transistor M6 is not mentioned in the instant Specification (See Paragraph 3 (Above) of the instant Office Action).  The examiner notes that Claim 20 discloses that the second initialization module is comprised of the second initialization transistor.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 12 contains the limitation “the light-emitting control signal is received by a gate of the light-emitting driving transistor.”  However, Claim 1, from which Claim 12 depends, contains the limitation “the light-emitting control module is configured to, under control of a light-emitting control signal, control the light-emitting driving current to be transmitted to the OLED and drive the OLED to emit light.”  There is no disclosed signal that is enabled to both received at the gate of the light-emitting driving transistor and controls the light-emitting control module.  The examiner assumes the limitation of Claim 12 to be a typo and that the limitation should read “a light-emitting driving signal is received by a gate of the light-emitting driving transistor”; where the light-emitting driving signal would be disclosed as the node voltage in the pixel circuit of Figure 2 and the Claim will be treated as such.
Claims 24 – 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 24 contains the limitation “further comprising: a first initialization module, a first initialization control line and a first initialization line; wherein the first initialization control line is configured for transmitting a first initialization signal voltage, the first initialization module is configured to input the first initialization signal voltage to the pixel circuit under control of a first initialization control signal.”  There is no disclosed signal that is enabled to both received at the input and control of the first initialization module (presumed to be transistor M5 of the instant Figure 5).  The examiner assumes the limitation of Claim 24 to be a typo and that the limitation should read “further comprising: a first initialization module, a first initialization control line and a first initialization line; wherein the first initialization line is configured for transmitting a first initialization signal voltage, the first initialization module is configured to input the first initialization signal voltage to the pixel circuit under control of a first initialization control signal” and Claim 24 will be treated as such.  Claims 25 – 31 inherit this rejection.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 and 21 -  33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The examiner notes that Claims 1 – 11 and 21 -  33 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, Claims 12 – 20 detail the structure that is intended to carry out the function, and therefore Claims 12 – 20 are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Therefore, Claims 12 – 20 are not rejected under   35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim limitations “a light-emitting driving module…configured for generating”; “a light-emitting control module…configured to…control”; “a data writing module…configured to input”; “a threshold compensation module…configured to input”; “a first initialization module…configured to input”; and “a second initialization module…configured to input” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The examiner notes Paragraphs 2 – 3 and 11 of the instant Office Action which disclose that the components which are believed to be the claimed “modules.”  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 contains the limitation “the light-emitting control signal is received by a gate of the light-emitting driving transistor.”  However, Claim 1, from which Claim 12 depends, contains the limitation “the light-emitting control module is configured to, under control of a light-emitting control signal, control the light-emitting driving current to be transmitted to the OLED and drive the OLED to emit light.”  There is no disclosed signal that is both received at the gate of the light-emitting driving transistor and controls the light-emitting control module.  The examiner assumes the limitation of Claim 12 to be a typo and that the limitation should read “a light-emitting driving signal is received by a gate of the light-emitting driving transistor”; where the light-emitting driving signal would be disclosed as the node voltage in the pixel circuit of Figure 2 and the Claim will be treated as such.

Claims 24 – 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 24 contains the limitation “further comprising: a first initialization module, a first initialization control line and a first initialization line; wherein the first initialization control line is configured for transmitting a first initialization signal voltage, the first initialization module is configured to input the first initialization signal voltage to the pixel circuit under control of a first initialization control signal.”  There is no disclosed signal that is both received at the input and control of the first initialization module (presumed to be transistor M5 of the instant Figure 5).  The examiner assumes the limitation of Claim 24 to be a typo and that the limitation should read “further comprising: a first initialization module, a first initialization control line and a first initialization line; wherein the first initialization line is configured for transmitting a first initialization signal voltage, the first initialization module is configured to input the first initialization signal voltage to the pixel circuit under control of a first initialization control signal” and Claim 24 will be treated as such.  Claims 25 – 31 inherit this rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. PG Pub 2016/0125798) in view of Hasegawa et al. (U.S. PG Pub 2009/0201286).

Regarding Claim 1, Park et al. teach a pixel circuit (Figure 1, Element PX.  Paragraph 58), comprising: a light-emitting driving module (Figure 2, Element T1.  Paragraph 69), a light-emitting control module (Figure 2, Elements T5 and T6.  Paragraph 69), an organic light-emitting diode (OLED) (Figure 2, Element not labeled, but is the OLED.  Paragraph 69) and a data writing module (Figure 2, Element T2.  Paragraph 69); 
wherein the light-emitting driving module (Figure 2, Element T1.  Paragraph 69) is configured for generating a light-emitting driving current (Element driving current.  Paragraph 69), the light-emitting control module (Figure 2, Elements T5 and T6.  Paragraph 69) is configured to, under control of a light-emitting control signal (Figure 2, Element EMn.  Paragraph 61), control the light-emitting driving current (Element driving current.  Paragraph 69) to be transmitted to the OLED (Figure 2, Element not labeled, but is the OLED.  Paragraph 69) and drive the OLED (Figure 2, Element not labeled, but is the OLED.  Paragraph 69) to emit light, and the data writing module (Figure 2, Element T2.  Paragraph 69) is configured to input a data signal voltage (Figure 2, Element DLm.  Paragraphs 58 - 60) to the pixel circuit (Figure 1, Element PX.  Paragraph 58) under control of a data writing control signal (Figure 2, Element SLn.  Paragraphs 58 - 59);
wherein in one display cycle (Figures 3 and 6, Element 1 frame.  Paragraph 60), an output waveform of the light-emitting control signal (Figure 2, Element EMn.  Paragraph 61) comprises N (Figure 6, Element not labeled, but is 4.  Paragraph 100) first pulse groups (Figure 6, Element not labeled, but is each high and low of the emission signal.  Paragraph 100) connected in sequence (Seen in Figure 6), at least two adjacent first pulse groups (Figure 6, Element not labeled, but is each high and low of the emission signal.  Paragraph 100) of the first pulse groups (Figure 6, Element not labeled, but is each high and low of the emission signal.  Paragraph 100) have a same width (Seen in Figure 6), and N (Figure 6, Element not labeled, but is 4.  Paragraph 100) is an integer greater and satisfies N≥2 (Figure 6, Element not labeled, but is 4.  Paragraph 100); 
wherein a first pulse group of the first pulse groups (Figure 6, Element not labeled, but is each high and low of the emission signal.  Paragraph 100) comprises two first pulses (Figure 6, Element not labeled, but is each high and low of the emission signal.  Paragraph 100) connected in sequence, one of the two first pulses (Figure 6, Element not labeled, but is each high and low of the emission signal.  Paragraph 100) is a first ineffective pulse (Figure 6, Element not labeled, but is each high of the emission signal.  Paragraph 100), and the other of the two first pulses (Figure 6, Element not labeled, but is each high and low of the emission signal.  Paragraph 100) is a first effective pulse (Figure 6, Element not labeled, but is each low of the emission signal.  Paragraph 100);
wherein in two adjacent first pulses in two adjacent first pulse groups (Figure 6, Element not labeled, but is each high and low of the emission signal.  Paragraph 100) of the first pulse groups (Figure 6, Element not labeled, but is each high and low of the emission signal.  Paragraph 100), one of the two adjacent first pulses is the first effective pulse (Figure 6, Element not labeled, but is each low of the emission signal.  Paragraph 100), and the other of the two adjacent first pulses is the first ineffective pulse (Figure 6, Element not labeled, but is each high of the emission signal.  Paragraph 100),
wherein an output waveform of the data writing control signal (Figure 2, Element SLn.  Paragraphs 58 - 59) comprises second pulse groups (Element Data signals.  Paragraph 60) connected in sequence, a second pulse group of the second pulse groups comprises two second pulses (Elements not labeled, but are the driving of the data signal and the non-driving of the data signal.  Paragraph 60) connected in sequence, one of the two second pulses is a second effective pulse (Element not labeled, but is the driving of the data signal.  Paragraph 60), and the other of the two second pulses is a second ineffective pulse (Element not labeled, but is the non-driving of the data signal.  Paragraph 60); 
wherein a width (Element one frame.  Paragraph 60) of the second pulse group is equal to a total sum of widths of the N (Figure 6, Element not labeled, but is 4.  Paragraph 100) first pulse groups (Figure 6, Element not labeled, but is each high and low of the emission signal.  Paragraph 100).
Park et al. is silent with regards to widths of two first ineffective pulses in the two adjacent first pulse groups are different from each other.
Hasegawa et al. teach widths of two first ineffective pulses (Figure 26A, Elements a and b.  Paragraphs 244 – 246) in the two adjacent first pulse groups are different from each other (Seen in Figures 26A).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the pixel circuit of Park et al. with the light emitting setting periods of Hasegawa et al.  The motivation to modify the teachings of Park et al. with the teachings of Hasegawa et al. is to raise the visibility of a moving picture, as taught by Hasegawa et al. (Paragraph 243).

Regarding Claim 2, Park et al. in view of Hasegawa et al. teach the pixel circuit (Figure 1, Element PX.  Paragraph 58) of claim 1 (See Above).  Park et al. teach further comprising: a threshold compensation module (Figure 2, Element T3.  Paragraphs 69 and 72); 
wherein the threshold compensation module (Figure 2, Element T3.  Paragraphs 69 and 72) is configured to input the data signal voltage (Figure 2, Element DLm.  Paragraphs 58 - 60) a control terminal of the light-emitting control module (Figure 2, Elements T5 and T6.  Paragraph 69) under control of a threshold compensation control signal (Figure 2, Element SLn.  Paragraphs 58 - 59);
wherein an output waveform of the threshold compensation control signal (Figure 2, Element SLn.  Paragraphs 58 - 59) comprises multiple third pulse groups (Element Data signals.  Paragraph 60) connected in sequence, one third pulse group of the third pulse groups comprises two third pulses (Elements not labeled, but are the driving of the data signal and the non-driving of the data signal.  Paragraph 60) connected in sequence, one of the two third pulses is a third effective pulse (Element not labeled, but is the driving of the data signal.  Paragraph 60), and the other of the two third pulses is a third ineffective pulse (Element not labeled, but is the non-driving of the data signal.  Paragraph 60); 
wherein a width (Element one frame.  Paragraph 60) of a third pulse group (Element Data signals.  Paragraph 60) is equal to a total sum of widths of the N (Figure 6, Element not labeled, but is 4.  Paragraph 100) first pulse groups (Figure 6, Element not labeled, but is each high and low of the emission signal.  Paragraph 100).

Regarding Claim 3, Park et al. in view of Hasegawa et al. teach the pixel circuit (Figure 1, Element PX.  Paragraph 58) of claim 2 (See Above).  Park et al. teach wherein the data writing control signal (Figure 2, Element SLn.  Paragraphs 58 - 59) is the same with the threshold compensation control signal (Figure 2, Element SLn.  Paragraphs 58 - 59).

Regarding Claim 4, Park et al. in view of Hasegawa et al. teach the pixel circuit (Figure 1, Element PX.  Paragraph 58) of claim 1 (See Above).  Park et al. teach further comprising: a first initialization module (Figure 2, Element T4.  Paragraphs 69 - 70); wherein the first initialization module (Figure 2, Element T4.  Paragraphs 69 - 70) is configured to input a first initialization signal voltage (Figure 2, Element Vint.  Paragraphs 69 - 70) to the pixel circuit (Figure 1, Element PX.  Paragraph 58) under control of a first initialization control signal (Figure 2, Element SLn-1.  Paragraph 70);

wherein an output waveform of a first initialization control signal (Figure 2, Element SLn-1.  Paragraph 70) comprises multiple fourth pulse groups (Element Data signals of the previous (n-1) line.  Paragraph 60) connected in sequence, one fourth pulse group of the fourth pulse groups comprises two fourth pulses (Elements not labeled, but are the driving of the data signal of the previous line and the non-driving of the data signal of the previous line.  Paragraph 60) connected in sequence, one of the two fourth pulses is a fourth effective pulse (Element not labeled, but is the driving of the data signal of the previous line.  Paragraph 60), and the other of the two fourth pulses is a fourth ineffective pulse (Element not labeled, but is the non-driving of the data signal of the previous line.  Paragraph 60).

Regarding Claim 5, Park et al. in view of Hasegawa et al. teach the pixel circuit (Figure 1, Element PX.  Paragraph 58) of claim 4 (See Above).  Park et al. teach wherein a width (Element one frame.  Paragraph 60) of the fourth pulse group (Element Data signals of the previous (n-1) line.  Paragraph 60) is equal to a total sum of widths of the N (Figure 6, Element not labeled, but is 4.  Paragraph 100) first pulse groups (Figure 6, Element not labeled, but is each high and low of the emission signal.  Paragraph 100).

Regarding Claim 6, Park et al. in view of Hasegawa et al. teach the pixel circuit (Figure 1, Element PX.  Paragraph 58) of claim 5 (See Above).  Park et al. teach wherein the first initialization module (Figure 2, Element T4.  Paragraphs 69 - 70) is configured to input the first initialization signal voltage (Figure 2, Element Vint.  Paragraphs 69 - 70) to a control terminal (Seen in Figure 2) of the light-emitting driving module (Figure 2, Element T1.  Paragraph 69) under control of the first initialization control signal (Figure 2, Element SLn-1.  Paragraph 70).

Regarding Claim 7, Park et al. in view of Hasegawa et al. teach the pixel circuit (Figure 1, Element PX.  Paragraph 58) of claim 1 (See Above).  Park et al. teach further comprising: a second initialization module (Figure 2, Element T7.  Paragraphs 69 - 70); wherein the second initialization module (Figure 2, Element T7.  Paragraphs 69 - 70) is configured to input a second initialization signal voltage (Figure 2, Element Vint.  Paragraphs 69 - 70) to the pixel circuit (Figure 1, Element PX.  Paragraph 58) under control of a second initialization control signal (Figure 2, Element SLn-1.  Paragraph 70);
wherein an output waveform of the second initialization control signal (Figure 2, Element SLn-1.  Paragraph 70) comprises multiple fifth pulse groups (Element Data signals of the previous (n-1) line.  Paragraph 60) connected in sequence, one fifth pulse group of the fifth pulse groups comprises two fifth pulses (Elements not labeled, but are the driving of the data signal of the previous line and the non-driving of the data signal of the previous line.  Paragraph 60) connected in sequence, one of the two fifth pulses is a fifth effective pulse (Element not labeled, but is the driving of the data signal of the previous line.  Paragraph 60), and the other of the two fifth pulses is a fifth ineffective pulse (Element not labeled, but is the non-driving of the data signal of the previous line.  Paragraph 60).

Regarding Claim 8, Park et al. in view of Hasegawa et al. teach the pixel circuit (Figure 1, Element PX.  Paragraph 58) of claim 7 (See Above).  Park et al. teach wherein a width (Element one frame.  Paragraph 60) of the fifth pulse group (Element Data signals of the previous (n-1) line.  Paragraph 60) is equal to a total sum of widths of the N (Figure 6, Element not labeled, but is 4.  Paragraph 100) first pulse groups (Figure 6, Element not labeled, but is each high and low of the emission signal.  Paragraph 100).

Regarding Claim 9, Park et al. in view of Hasegawa et al. teach the pixel circuit (Figure 1, Element PX.  Paragraph 58) of claim 7 (See Above).  Park et al. teach wherein the second initialization module (Figure 2, Element T7.  Paragraphs 69 - 70) is configured to input the second initialization signal voltage (Figure 2, Element Vint.  Paragraphs 69 - 70) to the OLED (Figure 2, Element not labeled, but is the OLED.  Paragraph 69) under control of (Seen in Figure 2) the second initialization control signal (Figure 2, Element SLn-1.  Paragraph 70).

Regarding Claim 10, Park et al. in view of Hasegawa et al. teach the pixel circuit (Figure 1, Element PX.  Paragraph 58) of claim 7 (See Above).  Park et al. teach wherein a first initialization control signal (Figure 2, Element SLn-1.  Paragraph 70) is the same (Seen in Figure 2) with the second initialization control signal (Figure 2, Element SLn-1.  Paragraph 70).

Regarding Claim 11, Park et al. in view of Hasegawa et al. teach the pixel circuit (Figure 1, Element PX.  Paragraph 58) of claim 7 (See Above).  Park et al. teach wherein a first initialization control signal (Figure 2, Element SLn-1.  Paragraph 70) voltage is the same (Seen in Figure 2) with a second initialization control signal (Figure 2, Element SLn-1.  Paragraph 70) voltage.

Regarding Claim 12, Park et al. in view of Hasegawa et al. teach the pixel circuit (Figure 1, Element PX.  Paragraph 58) of claim 1 (See Above).  Park et al. teach wherein the light-emitting driving module (Figure 2, Element T1.  Paragraph 69) comprises a light-emitting driving transistor (Figure 2, Element T1.  Paragraph 69), the light-emitting driving current (Element driving current.  Paragraph 69) is transmitted from a first electrode of the light-emitting driving transistor (Figure 2, Element T1.  Paragraph 69) to a second electrode of the light-emitting driving transistor (Figure 2, Element T1.  Paragraph 69), and a light-emitting driving signal (Figure 2, Element is the signal at node G.  Paragraph 61) is received by a gate of the light-emitting driving transistor (Figure 2, Element T1.  Paragraph 69).

Regarding Claim 13, Park et al. in view of Hasegawa et al. teach the pixel circuit (Figure 1, Element PX.  Paragraph 58) of claim 1 (See Above).  Park et al. teach wherein the light-emitting control module (Figure 2, Elements T5 and T6.  Paragraph 69) comprises a first light-emitting control module (Figure 2, Element T5.  Paragraph 69) and a second light-emitting control module (Figure 2, Element T6.  Paragraph 69); 
wherein an input terminal (Seen in Figure 2) of the first light-emitting control module (Figure 2, Element T5.  Paragraph 69) is electrically connected to a power voltage terminal (Figure 2, Element ELVDD.  Paragraph 69), an output terminal (Seen in Figure 2) of the first light-emitting control module (Figure 2, Element T5.  Paragraph 69) is electrically connected to an input terminal (Seen in Figure 2) of the light-emitting driving module (Figure 2, Element T1.  Paragraph 69), and the light-emitting control signal (Figure 2, Element EMn.  Paragraph 61) is received by a control terminal (Seen in Figure 2) of the first light-emitting control module (Figure 2, Element T5.  Paragraph 69); 
wherein an input terminal (Seen in Figure 2) of the second light-emitting control module (Figure 2, Element T6.  Paragraph 69) is electrically connected to an output terminal (Seen in Figure 2) of the light-emitting driving module (Figure 2, Element T1.  Paragraph 69), an output terminal (Seen in Figure 2) of the second light-emitting control module (Figure 2, Element T6.  Paragraph 69) is electrically connected to the OLED (Figure 2, Element not labeled, but is the OLED.  Paragraph 69), and the light-emitting control signal (Figure 2, Element EMn.  Paragraph 61) is received by a control terminal (Seen in Figure 2) of the second light-emitting control module (Figure 2, Element T6.  Paragraph 69).

Regarding Claim 14, Park et al. in view of Hasegawa et al. teach the pixel circuit (Figure 1, Element PX.  Paragraph 58) of claim 13 (See Above).  Park et al. teach wherein the first light-emitting control module (Figure 2, Element T5.  Paragraph 69) comprises a first light-emitting control transistor (Figure 2, Element T5.  Paragraph 69), a first electrode (Seen in Figure 2) of the first light-emitting control transistor (Figure 2, Element T5.  Paragraph 69) is the input terminal (Seen in Figure 2) of the first light-emitting control module (Figure 2, Element T5.  Paragraph 69), a second electrode (Seen in Figure 2) of the first light-emitting control transistor (Figure 2, Element T5.  Paragraph 69) is the output terminal (Seen in Figure 2) of the first light-emitting control module (Figure 2, Element T5.  Paragraph 69), and the light-emitting control signal (Figure 2, Element EMn.  Paragraph 61) is received by a gate (Seen in Figure 2) of the first light-emitting control transistor (Figure 2, Element T5.  Paragraph 69); 
wherein the second light-emitting control module (Figure 2, Element T6.  Paragraph 69) comprises a second light-emitting control transistor (Figure 2, Element T5.  Paragraph 69), a first electrode (Seen in Figure 2) of the second light-emitting control transistor (Figure 2, Element T5.  Paragraph 69) is the input terminal (Seen in Figure 2) of the second light-emitting control module (Figure 2, Element T6.  Paragraph 69), a second electrode (Seen in Figure 2) of the second light-emitting control transistor (Figure 2, Element T5.  Paragraph 69) is the output terminal (Seen in Figure 2) of the second light-emitting control module (Figure 2, Element T6.  Paragraph 69), and the light-emitting control signal (Figure 2, Element EMn.  Paragraph 61) is received by a gate (Seen in Figure 2) of the second light-emitting control transistor (Figure 2, Element T5.  Paragraph 69).

Regarding Claim 15, Park et al. in view of Hasegawa et al. teach the pixel circuit (Figure 1, Element PX.  Paragraph 58) of claim 1 (See Above).  Park et al. teach wherein the data writing module (Figure 2, Element T2.  Paragraph 69) comprises a data writing transistor (Figure 2, Element T2.  Paragraph 69); 
wherein a first electrode (Seen in Figure 2) of the data writing transistor (Figure 2, Element T2.  Paragraph 69) is electrically connected to a data voltage terminal (Figure 2, Element DLm.  Paragraph 69), a second electrode (Seen in Figure 2) of the data writing transistor (Figure 2, Element T2.  Paragraph 69) is electrically connected to an input terminal (Seen in Figure 2) of the light-emitting driving module (Figure 2, Element T1.  Paragraph 69), and the data writing control signal (Figure 2, Element SLn.  Paragraphs 58 - 59) is received by a gate (Seen in Figure 2) of the data writing transistor (Figure 2, Element T2.  Paragraph 69).

Regarding Claim 16, Park et al. in view of Hasegawa et al. teach the pixel circuit (Figure 1, Element PX.  Paragraph 58) of claim 2 (See Above).  Park et al. teach wherein the threshold compensation module (Figure 2, Element T3.  Paragraphs 69 and 72) comprises a first threshold compensation transistor (Figure 2, Element T3.  Paragraphs 69 and 72); 
wherein a first electrode (Seen in Figure 2) of the first threshold compensation transistor (Figure 2, Element T3.  Paragraphs 69 and 72) is electrically connected to an output terminal (Seen in Figure 2) of the light-emitting driving module (Figure 2, Element T1.  Paragraph 69), a second electrode (Seen in Figure 2) of the first threshold compensation transistor (Figure 2, Element T3.  Paragraphs 69 and 72) is electrically connected to a control terminal (Seen in Figure 2) of the light-emitting driving module (Figure 2, Element T1.  Paragraph 69).

Regarding Claim 17, Park et al. in view of Hasegawa et al. teach the pixel circuit (Figure 1, Element PX.  Paragraph 58) of claim 2 (See Above).  Park et al. teach wherein the threshold compensation module (Figure 2, Element T3.  Paragraphs 69 and 72) comprises a first threshold compensation transistor (Figure 2, Element T3.  Paragraphs 69 and 72); 
wherein a first electrode (Seen in Figure 2) of the first threshold compensation transistor (Figure 2, Element T3.  Paragraphs 69 and 72) is electrically connected to an output terminal (Seen in Figure 2) of the light-emitting driving module (Figure 2, Element T1.  Paragraph 69), a second electrode (Seen in Figure 2) of the first threshold compensation transistor (Figure 2, Element T3.  Paragraphs 69 and 72) is electrically connected to a control terminal (Seen in Figure 2) of the light-emitting driving module (Figure 2, Element T1.  Paragraph 69).
Park et al. is silent with regards to the threshold compensation module comprises a first threshold compensation transistor and a second threshold compensation transistor; a second electrode of the first threshold compensation transistor is electrically connected to a first electrode of the second threshold compensation transistor.
The examiner takes Official Notice that it is well known in the art of transistors for one transistor to be replaced with two equivalent series transistors when both gates are tied to the same signal.  The motivation to modify the transistor of Park et al. is simple substitution of one known element for another to obtain predictable results.

Regarding Claim 18, Park et al. in view of Hasegawa et al. teach the pixel circuit (Figure 1, Element PX.  Paragraph 58) of claim 4 (See Above).  Park et al. teach wherein the first initialization module (Figure 2, Element T4.  Paragraphs 69 - 70) comprises a first initialization transistor (Figure 2, Element T4.  Paragraphs 69 - 70); 
wherein the first initialization signal voltage (Figure 2, Element Vint.  Paragraphs 69 - 70) is received by a first electrode (Seen in Figure 2) of the first initialization transistor (Figure 2, Element T4.  Paragraphs 69 - 70), a second electrode (Seen in Figure 2) of the first initialization transistor (Figure 2, Element T4.  Paragraphs 69 - 70) is electrically connected to a control terminal (Seen in Figure 2) of the light-emitting driving module (Figure 2, Element T1.  Paragraph 69), and the first initialization control signal (Figure 2, Element SLn-1.  Paragraph 70) is received by a gate (Seen in Figure 2) of the first initialization transistor (Figure 2, Element T4.  Paragraphs 69 - 70).

Regarding Claim 19, Park et al. in view of Hasegawa et al. teach the pixel circuit (Figure 1, Element PX.  Paragraph 58) of claim 4 (See Above).  Park et al. teach wherein the first initialization module (Figure 2, Element T4.  Paragraphs 69 - 70) comprises a first initialization sub-transistor (Figure 2, Element T4.  Paragraphs 69 - 70); 
wherein the first initialization signal voltage (Figure 2, Element Vint.  Paragraphs 69 - 70) is received by a first electrode (Seen in Figure 2) of the first initialization sub-transistor (Figure 2, Element T4.  Paragraphs 69 - 70), a second electrode (Seen in Figure 2) of the first initialization sub-transistor (Figure 2, Element T4.  Paragraphs 69 - 70) is electrically connected to a control terminal (Seen in Figure 2) of the light-emitting driving module (Figure 2, Element T1.  Paragraph 69), and the first initialization control signal (Figure 2, Element SLn-1.  Paragraph 70) is received by a gate (Seen in Figure 2) of the first initialization sub-transistor (Figure 2, Element T4.  Paragraphs 69 - 70).
Park et al. is silent with regards to the first initialization module comprises a first initialization sub-transistor and a second initialization sub-transistor; a second electrode of the first initialization sub-transistor is electrically connected to a first electrode of the second initialization sub-transistor, and the first initialization control signal is received by both a gate of the first initialization sub-transistor and a gate of the second initialization sub-transistor
The examiner takes Official Notice that it is well known in the art of transistors for one transistor to be replaced with two equivalent series transistors when both gates are tied to the same signal.  The motivation to modify the transistor of Park et al. is simple substitution of one known element for another to obtain predictable results.

Regarding Claim 20, Park et al. in view of Hasegawa et al. teach the pixel circuit (Figure 1, Element PX.  Paragraph 58) of claim 7 (See Above).  Park et al. teach wherein the second initialization module (Figure 2, Element T7.  Paragraphs 69 - 70) comprises a second initialization transistor (Figure 2, Element T7.  Paragraphs 69 - 70); 
wherein the second initialization signal voltage (Figure 2, Element Vint.  Paragraphs 69 - 70) is received by a first electrode (Seen in Figure 2) of the second initialization transistor (Figure 2, Element T7.  Paragraphs 69 - 70), a second electrode (Seen in Figure 2) of the second initialization transistor (Figure 2, Element T7.  Paragraphs 69 - 70) is electrically connected to the OLED (Figure 2, Element not labeled, but is the OLED.  Paragraph 69), and the second initialization control signal (Figure 2, Element SLn-1.  Paragraph 70) is received by a gate (Seen in Figure 2) of the second initialization transistor (Figure 2, Element T7.  Paragraphs 69 - 70).

Regarding Claim 21, Park et al. teach an organic light-emitting display panel (Figure 1, Element 1000.  Paragraph 57), comprising: 
a pixel circuit (Figure 1, Element PX.  Paragraph 58), wherein pixel circuit (Figure 1, Element PX.  Paragraph 58) comprises a light-emitting driving module (Figure 2, Element T1.  Paragraph 69), a light-emitting control module (Figure 2, Elements T5 and T6.  Paragraph 69), an organic light-emitting diode (OLED) (Figure 2, Element not labeled, but is the OLED.  Paragraph 69) and a data writing module (Figure 2, Element T2.  Paragraph 69); 
a light-emitting control line (Figure 2, Element EMn.  Paragraph 61), wherein the light-emitting control line (Figure 2, Element EMn.  Paragraph 61) is configured for transmitting a light-emitting control signal (Figure 2, Element EMn.  Paragraph 61); 
a data writing control line (Figure 2, Element SLn.  Paragraphs 58 - 59), wherein the data writing control line (Figure 2, Element SLn.  Paragraphs 58 - 59) is configured for transmitting a data writing control signal (Figure 2, Element SLn.  Paragraphs 58 - 59); and 
a data line (Figure 2, Element DLm.  Paragraphs 58 - 60), wherein the data line (Figure 2, Element DLm.  Paragraphs 58 - 60) is configured for transmitting a data signal voltage (Figure 2, Element DLm.  Paragraphs 58 - 60); 
wherein the light-emitting driving module (Figure 2, Element T1.  Paragraph 69) is configured for generating a light-emitting driving current (Element driving current.  Paragraph 69), the light-emitting control module (Figure 2, Elements T5 and T6.  Paragraph 69) is configured to, under control of (Seen in Figure 2) the light-emitting control signal (Figure 2, Element EMn.  Paragraph 61), control the light-emitting driving current (Element driving current.  Paragraph 69) to be transmitted to the OLED (Figure 2, Element not labeled, but is the OLED.  Paragraph 69) and drive the OLED (Figure 2, Element not labeled, but is the OLED.  Paragraph 69) to emit light, and the data writing module (Figure 2, Element T2.  Paragraph 69) is configured to input the data signal voltage (Figure 2, Element DLm.  Paragraphs 58 - 60) to the pixel circuit (Figure 1, Element PX.  Paragraph 58) under control of the data writing control signal (Figure 2, Element SLn.  Paragraphs 58 - 59);
wherein in one display cycle (Figures 3 and 6, Element 1 frame.  Paragraph 60), an output waveform of the light-emitting control signal (Figure 2, Element EMn.  Paragraph 61) comprises N (Figure 6, Element not labeled, but is 4.  Paragraph 100) first pulse groups (Figure 6, Element not labeled, but is each high and low of the emission signal.  Paragraph 100) connected in sequence (Seen in Figure 6), at least two adjacent first pulse groups (Figure 6, Element not labeled, but is each high and low of the emission signal.  Paragraph 100) of the first pulse groups (Figure 6, Element not labeled, but is each high and low of the emission signal.  Paragraph 100) have a same width (Seen in Figure 6), and N (Figure 6, Element not labeled, but is 4.  Paragraph 100) is an integer greater and satisfies N≥2 (Figure 6, Element not labeled, but is 4.  Paragraph 100); 
wherein one first pulse group of the first pulse groups (Figure 6, Element not labeled, but is each high and low of the emission signal.  Paragraph 100) comprises two first pulses (Figure 6, Element not labeled, but is each high and low of the emission signal.  Paragraph 100) connected in sequence, one of the two first pulses (Figure 6, Element not labeled, but is each high and low of the emission signal.  Paragraph 100) is a first ineffective pulse (Figure 6, Element not labeled, but is each high of the emission signal.  Paragraph 100), and the other of the two first pulses (Figure 6, Element not labeled, but is each high and low of the emission signal.  Paragraph 100) is a first effective pulse (Figure 6, Element not labeled, but is each low of the emission signal.  Paragraph 100);
wherein in two adjacent first pulses in two adjacent first pulse groups (Figure 6, Element not labeled, but is each high and low of the emission signal.  Paragraph 100) of the first pulse groups (Figure 6, Element not labeled, but is each high and low of the emission signal.  Paragraph 100), one of the two adjacent first pulses is the first effective pulse (Figure 6, Element not labeled, but is each low of the emission signal.  Paragraph 100), and the other of the two adjacent first pulses is the first ineffective pulse (Figure 6, Element not labeled, but is each high of the emission signal.  Paragraph 100),
wherein an output waveform of the data writing control signal (Figure 2, Element SLn.  Paragraphs 58 - 59) comprises second pulse groups (Element Data signals.  Paragraph 60) connected in sequence, the second pulse group of the second pulse groups comprises two second pulses (Elements not labeled, but are the driving of the data signal and the non-driving of the data signal.  Paragraph 60) connected in sequence, one of the two second pulses is a second effective pulse (Element not labeled, but is the driving of the data signal.  Paragraph 60), and the other of the two second pulses is a second ineffective pulse (Element not labeled, but is the non-driving of the data signal.  Paragraph 60); 
wherein a width (Element one frame.  Paragraph 60) of the second pulse group is equal to a total sum of widths of the N (Figure 6, Element not labeled, but is 4.  Paragraph 100) first pulse groups (Figure 6, Element not labeled, but is each high and low of the emission signal.  Paragraph 100).
Park et al. is silent with regards to widths of two first ineffective pulses in the two adjacent first pulse groups are different from each other.
Hasegawa et al. teach widths of two first ineffective pulses (Figure 26A, Elements a and b.  Paragraphs 244 – 246) in the two adjacent first pulse groups are different from each other (Seen in Figures 26A).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the pixel circuit of Park et al. with the light emitting setting periods of Hasegawa et al.  The motivation to modify the teachings of Park et al. with the teachings of Hasegawa et al. is to raise the visibility of a moving picture, as taught by Hasegawa et al. (Paragraph 243).

Regarding Claim 22, Park et al. in view of Hasegawa et al. teach the organic light-emitting display panel (Figure 1, Element 1000.  Paragraph 57) of claim 21 (See Above).  Park et al. teach further comprising: a threshold compensation module (Figure 2, Element T3.  Paragraphs 69 and 72) and a threshold compensation control line (Figure 2, Element SLn.  Paragraphs 58 - 59); 
wherein the threshold compensation control line (Figure 2, Element SLn.  Paragraphs 58 - 59) is configured for transmitting a threshold compensation control signal (Figure 2, Element SLn.  Paragraphs 58 - 59), and the threshold compensation module (Figure 2, Element T3.  Paragraphs 69 and 72) is configured to input the data signal voltage (Figure 2, Element DLm.  Paragraphs 58 - 60) a control terminal (Seen in Figure 2) of the light-emitting control module (Figure 2, Elements T5 and T6.  Paragraph 69) under control of (Seen in Figure 2) the threshold compensation control signal (Figure 2, Element SLn.  Paragraphs 58 - 59);
wherein an output waveform of the threshold compensation control signal (Figure 2, Element SLn.  Paragraphs 58 - 59) comprises multiple third pulse groups (Element Data signals.  Paragraph 60) connected in sequence, one third pulse group of the third pulse groups comprises two third pulses (Elements not labeled, but are the driving of the data signal and the non-driving of the data signal.  Paragraph 60) connected in sequence, one of the two third pulses is a third effective pulse (Element not labeled, but is the driving of the data signal.  Paragraph 60), and the other of the two third pulses is a third ineffective pulse (Element not labeled, but is the non-driving of the data signal.  Paragraph 60); 
wherein a width (Element one frame.  Paragraph 60) of a third pulse group (Element Data signals.  Paragraph 60) is equal to a total sum of widths of the N (Figure 6, Element not labeled, but is 4.  Paragraph 100) first pulse groups (Figure 6, Element not labeled, but is each high and low of the emission signal.  Paragraph 100).

Regarding Claim 23, Park et al. in view of Hasegawa et al. teach the organic light-emitting display panel (Figure 1, Element 1000.  Paragraph 57) of claim 22 (See Above).  Park et al. teach wherein the data writing control line (Figure 2, Element SLn.  Paragraphs 58 - 59) is reused as the threshold compensation control line (Figure 2, Element SLn.  Paragraphs 58 - 59), or the data writing control line (Figure 2, Element SLn.  Paragraphs 58 - 59) is electrically connected to the threshold compensation control line (Figure 2, Element SLn.  Paragraphs 58 - 59).

Regarding Claim 24, Park et al. in view of Hasegawa et al. teach the organic light-emitting display panel (Figure 1, Element 1000.  Paragraph 57) of claim 21 (See Above).  Park et al. teach further comprising: a first initialization module (Figure 2, Element T4.  Paragraphs 69 - 70), a first initialization control line (Figure 2, Element SLn-1.  Paragraph 70) and a first initialization line (Figure 2, Element Vint.  Paragraphs 69 - 70); 
wherein the first initialization line (Figure 2, Element Vint.  Paragraphs 69 - 70) is configured for transmitting a first initialization signal voltage (Figure 2, Element Vint.  Paragraphs 69 - 70), the first initialization module (Figure 2, Element T4.  Paragraphs 69 - 70) is configured to input the first initialization signal voltage (Figure 2, Element Vint.  Paragraphs 69 - 70) to the pixel circuit (Figure 1, Element PX.  Paragraph 58) under control of a first initialization control signal (Figure 2, Element SLn-1.  Paragraph 70);
wherein an output waveform of a first initialization control signal (Figure 2, Element SLn-1.  Paragraph 70) comprises multiple fourth pulse groups (Element Data signals of the previous (n-1) line.  Paragraph 60) connected in sequence, one fourth pulse group of the fourth pulse groups comprises two fourth pulses (Elements not labeled, but are the driving of the data signal of the previous line and the non-driving of the data signal of the previous line.  Paragraph 60) connected in sequence, one of the two fourth pulses is a fourth effective pulse (Element not labeled, but is the driving of the data signal of the previous line.  Paragraph 60), and the other of the two fourth pulses is a fourth ineffective pulse (Element not labeled, but is the non-driving of the data signal of the previous line.  Paragraph 60).

Regarding Claim 25, Park et al. in view of Hasegawa et al. teach the organic light-emitting display panel (Figure 1, Element 1000.  Paragraph 57) of claim 24 (See Above).  Park et al. teach wherein a width (Element one frame.  Paragraph 60) of the fourth pulse group (Element Data signals of the previous (n-1) line.  Paragraph 60) is equal to a total sum of widths of the N (Figure 6, Element not labeled, but is 4.  Paragraph 100) first pulse groups (Figure 6, Element not labeled, but is each high and low of the emission signal.  Paragraph 100).

Regarding Claim 26, Park et al. in view of Hasegawa et al. teach the organic light-emitting display panel (Figure 1, Element 1000.  Paragraph 57) of claim 25 (See Above).  Park et al. teach wherein the first initialization module (Figure 2, Element T4.  Paragraphs 69 - 70) is configured to input the first initialization signal voltage (Figure 2, Element Vint.  Paragraphs 69 - 70) to a control terminal (Seen in Figure 2) of the light-emitting driving module (Figure 2, Element T1.  Paragraph 69) under control of (Seen in Figure 2) the first initialization control signal (Figure 2, Element SLn-1.  Paragraph 70).

Regarding Claim 27, Park et al. in view of Hasegawa et al. teach the organic light-emitting display panel (Figure 1, Element 1000.  Paragraph 57) of claim 24 (See Above).  Park et al. teach further comprising: a second initialization module (Figure 2, Element T7.  Paragraphs 69 - 70), a second initialization control line (Figure 2, Element SLn-1.  Paragraph 70) and a second initialization line (Figure 2, Element Vint.  Paragraphs 69 - 70); 
wherein the second initialization control line (Figure 2, Element SLn-1.  Paragraph 70) is configured for transmitting a second initialization control signal (Figure 2, Element SLn-1.  Paragraph 70), and the second initialization line (Figure 2, Element Vint.  Paragraphs 69 - 70) is configured for transmitting a second initialization signal voltage (Figure 2, Element Vint.  Paragraphs 69 - 70); 
wherein the second initialization module (Figure 2, Element T7.  Paragraphs 69 - 70) is configured to input (Seen in Figure 2) the second initialization signal voltage (Figure 2, Element Vint.  Paragraphs 69 - 70) to the pixel circuit (Figure 1, Element PX.  Paragraph 58) under control of (Seen in Figure 2) the second initialization control signal (Figure 2, Element SLn-1.  Paragraph 70);
wherein an output waveform of the second initialization control signal (Figure 2, Element SLn-1.  Paragraph 70) comprises multiple fifth pulse groups (Element Data signals of the previous (n-1) line.  Paragraph 60) connected in sequence, one fifth pulse group of the fifth pulse groups comprises two fifth pulses (Elements not labeled, but are the driving of the data signal of the previous line and the non-driving of the data signal of the previous line.  Paragraph 60) connected in sequence, one of the two fifth pulses is a fifth effective pulse (Element not labeled, but is the driving of the data signal of the previous line.  Paragraph 60), and the other of the two fifth pulses is a fifth ineffective pulse (Element not labeled, but is the non-driving of the data signal of the previous line.  Paragraph 60).

Regarding Claim 28, Park et al. in view of Hasegawa et al. teach the organic light-emitting display panel (Figure 1, Element 1000.  Paragraph 57) of claim 27 (See Above).  Park et al. teach wherein a width (Element one frame.  Paragraph 60) of the fifth pulse group (Element Data signals of the previous (n-1) line.  Paragraph 60) is equal to a total sum of widths of the N (Figure 6, Element not labeled, but is 4.  Paragraph 100) first pulse groups (Figure 6, Element not labeled, but is each high and low of the emission signal.  Paragraph 100).

Regarding Claim 29, Park et al. in view of Hasegawa et al. teach the organic light-emitting display panel (Figure 1, Element 1000.  Paragraph 57) of claim 27 (See Above).  Park et al. teach wherein the second initialization module (Figure 2, Element T7.  Paragraphs 69 - 70) is configured to input (Seen in Figure 2) the second initialization signal voltage (Figure 2, Element Vint.  Paragraphs 69 - 70) to the OLED (Figure 2, Element not labeled, but is the OLED.  Paragraph 69) under control of (Seen in Figure 2) the second initialization control signal (Figure 2, Element SLn-1.  Paragraph 70).

Regarding Claim 30, Park et al. in view of Hasegawa et al. teach the organic light-emitting display panel (Figure 1, Element 1000.  Paragraph 57) of claim 27 (See Above).  Park et al. teach wherein the first initialization control line (Figure 2, Element SLn-1.  Paragraph 70) is reused as (Seen in Figure 2) the second initialization control line (Figure 2, Element SLn-1.  Paragraph 70), or the first initialization control line (Figure 2, Element SLn-1.  Paragraph 70) is electrically connected to the second initialization control line (Figure 2, Element SLn-1.  Paragraph 70).

Regarding Claim 31, Park et al. in view of Hasegawa et al. teach the organic light-emitting display panel (Figure 1, Element 1000.  Paragraph 57) of claim 27 (See Above).  Park et al. teach wherein the first initialization line (Figure 2, Element Vint.  Paragraphs 69 - 70) is electrically connected to the second initialization line (Figure 2, Element Vint.  Paragraphs 69 - 70).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Asano (U.S. PG Pub 2008/0079670) and Asano (U.S. PG Pub 2008/0303847) disclose an image display apparatus that drives the emission control signal in a manner similar to the instant invention.
Jung (U.S. PG Pub 2015/0200239) and Tsai et al. (U.S. PG Pub 2017/0365214) disclose a pixel circuit that is similar in formation of the pixel circuit in the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625